[LETTERHEAD OF STERNE AGEE] May 7, 2014 Via Edgar Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Meridian Bancorp, Inc. Registration Statement on Form S-1 (Registration Number 333-194454) Request for Acceleration of Effectiveness Ladies and Gentlemen: In accordance with Rule 461 of Regulation C promulgated under the Securities Act of 1933, we hereby join Meridian Bancorp, Inc. in requesting that the effective date of the above-referenced Registration Statement be accelerated so that it will become effective at 11:00 a.m. on May 9, 2014, or as soon thereafter as may be practicable. Very Truly Yours, Sterne Agee & Leach, Inc. By: /s/ Robert Paul Hutchison Name:Robert Paul Hutchison Title:Managing Director
